UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2450



CAINE MITTER & ASSOCIATES, INCORPORATED,

                                               Plaintiff - Appellee,


          versus

GEORGE H. LANE, III; REALTY MANAGEMENT
CORPORATION; REALTY DEVELOPMENT CORPORATION;
ROSWELL ROAD ASSOCIATES, LTD; FRANKLIN WALK
ASSOCIATES, L.P.; LANE REAL ESTATE SERVICES,
INCORPORATED;     LANE    REALTY     ADVISORS,
INCORPORATED;   LANE   REALTY,   INCORPORATED;
REALTY MARKETING CORPORATION; REALTY BROKERAGE
CORPORATION; HAMPTON HILLS BONDHOLDER, LLC;
LANE COMPANY NEW YORK, LTD,

                                             Defendants - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-647-8RDB)


Argued:   September 19, 2005             Decided:   November 16, 2005


Before WILKINSON and MOTZ, Circuit Judges, and R. Bryan HARWELL,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Claudia Callaway, PAUL, HASTINGS, JANOFSKY & WALKER,
Washington, D.C., for Appellants. Cassandra Pauline Hicks, HICKS
& WEINTRAUB, Rockville, Maryland, for Appellee. ON BRIEF: Sabrina
Rose Smith, PAUL, HASTINGS, JANOFSKY & WALKER, Washington, D.C.,
for Appellants.     Jeffrey S. Weintraub, HICKS & WEINTRAUB,
Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     George H. Lane, III; Realty Management Corporation; Realty

Development Corporation; Roswell Road Associates, Ltd; Franklin

Walk Associates, L.P.; Lane Real Estate Services, Incorporated;

Lane Realty Advisors, Incorporated; Lane Realty, Incorporated;

Realty Marketing Corporation; Realty Brokerage Corporation; Hampton

Hills Bondholder, LLC; and Lane Company New York, Ltd appeal the

district court’s order granting summary judgment to plaintiff in

this action alleging breach of contract, quantum meruit, and unjust

enrichment.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Caine Mitter & Assoc. v. Lane, et al., No. CA-

03-647-8RDB (D. Md. August 2, 2004).



                                                           AFFIRMED




                                 3